Per Curiam.
This is a rule to show cause why a writ of certiorari should not be allowed to bring up for review a resolution of the board of commissioners of Wildwood, reducing the pay of the various members of the local police department. No formal reasons are filed, and the application is submitted on briefs. In that for the prosecutor but two points are made. The first is that. *178the resolution was not bona fide in the interest of economy. We have considered a similar question in Heil v. Wildwood, 11 N. J. Mis. R. 171, and Cobb et al. v. Wildwood, Ibid. 176, both at the present term, and conclude in this case as in those, that the claim is not supported by the evidence. The second point is that the reduction was the second within the fiscal year, contrary to section 5 of article 13 of the Home Rule act. Pamph. L. 1917, p. 351. But this is not founded in fact. The commissioners in December, 1931, did order that the officeholders be requested to consent to a voluntary reduction, effective January 1st, 1932; but even if this be considered as a reduction assignable to 1932, of which we are not convinced, still there was no official legislative action putting it in force. Legally it was a request and nothing more, and had no binding force.
Neither point being deemed well taken, the rule to show cause will be discharged, with costs.